Y




       OFFICE OFTHE     ATTORNEY     GENERAL     OFTEXAS
                            AUSTIN




Honorable Zelter Murahim
County Attorney
Heakell County
Harkell, Teus
Dear Sir:




whlah reedr in part a


                                                 to my roqueat
                                               eonneotion I


                                     toe0 Of a Rural High
                                      Weinert Rural High


                         igh Sohool l;tatrlot,frol~
                          Dlstriot to Yeinert to euP-
                        ng faoilftier rm available
                        liehing the Pleasant View Com-
                        at by election or otherwise?


           Y?he further questian then ari8ee in the
      preeent wme whsthsr said Board of Trusteee a?
      the \VeineXtRural High Sahool District have the
      authority upon renorel of said building or Prior
      thsfeto, it they have the power to remove in the
Hon. Walter Murohleon, Page 2


     flret place wlthout abolition or cOnsolid?tlon
     Of the elementary diatrist, to tear down said
     elem4ntary school building end use the materiala
     Or t0 attach it as an integral part to another
     bulldlng or bulldlnge?"
          In OUT CplnlOn NO. 0-2493 we ruled that undv the
provision8 of Article 2922f, Revlaed Civil Statut48, 19215,
an elementmy school dlstriot wl thin e rurel hi& school
district may be diaoontlnued by the rurel hi@ s0hoOl dl&i-
triOt trU&8ee and consolldatsd with  EXXJ~&Q? di&trict    athin
the rural hi& eohool district for elemntary purposes with-
out tha neo4aaity of holding;an elrctfon v&en the eohool
within the elementary district falls to hat4 an average dally
ettendan04 the preceding year of at least EO pupils. We
further ruled that after auoh dlacontlnuanc4 by the local
board and consolidation of th4 district with another by ths
county eohool board it would bs wlthln the authority grants6
the local bcerd of truetaas to remove the build1       in th4
el4a4ntary dlstriot to aupplem4nt the housing fao   "plitler at
the dlrtrlct ae consolidated. In view of dlrrioultier       which
might aria4 upon the complete dlrsolutlon of the rural hl$h
school dlatrlot, we s~gcsted, ea a matter of pr404utlon,
the rural high sohool board should make some provlslon to
protect and preserve any property rl&ta which th4 origina
slementary diatriot might have.
          It hea been eug&eated thet the board of tN6t406
of a rural high sohool district has the authority to do the
acts get out in the additional queatlans, based Upon an
inferen   drawn from ths court's qualltlo4tlon ln Chastaln
v. Maul&in (T. C. A. 193O) 32 3. ?V. (ad) 235, quoted in
mrO~$ion    No. 0-2483.  The.lfmguage referred  to read8 as


           "The point 1s made in appsllees brief t&t the
     bulldlng l~eybe returned or a new on4 Qr4Ot4d When-
     eves the necessity ariaee. The trusteea of the
     groupea dietriot hav4 ths manageement4nd control
     of the building  in question, and we do Ilothold
     that they 4r4 without atuthor$tyunder proP4r 4af4-
     guards for its return or r4plaoezu4ntto reBove it
     temporarily to the Groavenor dietriot. That quw4-
     tlon, however, la not prorented by ths pleadinga
     or proof befOr uao The 0684 es mado by the rrcord
:r
     Ron. Welter   Marohlaon, Pago 8


          preaente on17 the question or the power or th4
          Groammr   tN8tOO8 to convert the 80hool building
          Of the Panther Creek d1m.w       (Underaoorlng oura)
               In the Ch4atain Case the oourt wea careful to point
     Out ?&fit80 10% 88 the TariOwa dementsry dlatriota within
     the grouped rural high achool dirtriot malntelned their
     a8P~ratO IbRtity, the property en4 funds of the various
     diatrlota should be maintained and not diverted from on4
     dlatrlot to Mother  or to the grouped district, Tb+ OoOt
     dlreotly held:

                "Th4 trustee8 of the group46 distriot
          were l.nveat4dwith tbs pomr and cherged
          with the duty of canduoting aohools and of
          admlnIstarlng all 80hool roperty end fund8
          Of all the Uiatrlot8 with 'p
                                     n the bound8riea of the
          conaolldatad diatriota. But they did not have
          tha right to divert property aa funds or one
          ~dlatrictGo another, or to the grouped dietriot.
          This la oleerlg the holding in the KoPheil 4eae.
          It ra0w8 th4t they did not h4va tb4 power t0
          remove the aohool bulldfng of the P4nth.r Creek
          diatrlot to the Groavamr blatriot, a8 that
          would have b44n a dlv4rsion or the proparty
          from it8 proper purpom and objeot. The only
          wn8Olid8tlOn arraoted by the grouping was
          thet of the fund8 031laoted fran taxation ior
          gen4ral m4lnt4lnanoa. The ownerehlp of auoh
          4ohool buildings of the several  diatriota
          rsmain4e the property of thoae dlstrlota end
          00uie not b4 eiv48t4e or lmpairee by the
          trusteea or ths grouped district. Viebelieve
          ana 80 hole that in attempting to rermrveth4
          school bullding the trustees wore about to
          perform a wholly umuthcrieeh eat."
               The tN&bae   of B rurel hi${haohocl diatriot, it la
     true have control and manegaarontof the 84hool8 4nd building8
     in t& various eiatrlcta making UP the gmup, aad umm        tb&
     general pomp*, the court reoogniseh that olroumat~noa~     W+t
     arlee wherein itnould be within their pOwOr t0 “temPOrar1~Y”
     remov4 8 building or other .prOpOrty from an 4Xi8tiW elm-
     tary dietriot. However, to extend the inf4r4noe drawn iron
     this dictum 80 as to author144 th4 b06re to do th4t *id      I4
     augge8ted by the 4ddltloral quwtions Would be ‘practical~ly    to
     nullify th direct holding Of the court.
Hon. Wiltrr ASurchiron,?age 1


          We here %xamined the r%oords b%rore the oourt in
that 088% ~4 the t%Cte now b%iora ue %re practiaelly the
sama a8 those whloh the omrt oharectorize4 am 8 oonrsrelon
of'the %ohool building of the Panther Cr%ek district.

          with the bame ~%liflo%tlOn% reoognized by the
oouvt in Chmstaln v. tiauldln,aupr% each of the foregoing
questlone are anawered in the negatlrr.

                                   You-6 rory truly
                                ATTORHK!fOENERAL OF TEXAS




ccc:rw